PER CURIAM: *
Laura Barrientos, former federal prisoner # 09191-180, appeals the district court’s denial of her 18 U.S.C. § 3582(c)(2) motion for a sentence reduction based on Amendment 782 to the Sentencing Guidelines. On June 27, 2016, before this case was decided, Barrientos was released from federal custody. “Where a defendant has begun serving a term of supervised release, the appeal of the denial of [the] § 3582(c)(2) motion is moot.” United States v. Booker, 645 F.3d 328, 328 (5th Cir. 2011). Because this appeal concerns only the denial of Barrientos’s § 3582(c)(2) motion and does not involve issues pertaining to her term of supervised release, we conclude that Bar-rientos’s appeal must be DISMISSED AS MOOT.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.